DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


    PNG
    media_image1.png
    388
    756
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    530
    515
    media_image2.png
    Greyscale

		    Fig. 5						       Fig. 6
Claims 1-2, 4, 7-8, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Google Patents English translation of KR 20080084352)  in view of Park4 (US 2015/0036074) and Yamamoto (US 2015/0378069).
Regarding claim 1, Park teaches a polarizing plate (400, 2nd last para of page 2/5, Fig. 5 shown above on the left) composed of a display region (region surrounded by light blocking ink 420, first para of page 3/5) and a non-display region (light blocking ink 420, first para of page 3/5) surrounding the display region (400 minus 420, Fig. 6 shown above on the right).  Although Park is silent regarding a laminate structure of the polarizing plate 400, a common polarizing plate comprises: a polarizer; a bonding layer; and a first polarizer protective film sequentially stacked on an upper surface of the polarizer, as evidenced by Park4.


    PNG
    media_image3.png
    484
    703
    media_image3.png
    Greyscale

			     Fig. 8(a)
In addition, Park teaches a light shielding layer (light blocking ink 420, first para of page 3/5) which constitutes the non-display region, on an upper surface of the polarizing plate 400 (Fig. 5 shown above on the left), but is silent regarding an alternate arrangement in which the light shielding layer 420 is embedded in a bonding layer between a polarizer and a first polarizer protective film.
However, Park4 teaches that the light shielding layer (black matrix BM 117 [0051]) which constitutes at least part of the non-display region (formed in the extension EA … prevents the case member from being seen at the side of the display device [0051] and is outside the active area AA [0050], Fig. 8(a) shown above) is embedded in the bonding layer 115 (Fig. 8(a)) as defined in Applicant’s specification (the term “embedded” may refer to being directly on or adjacent to a portion of the binding layer in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have alternately embedded the light shielding layer of Park, in the bonding layer between the polarizer and the first polarizer protective film of the polarizing plate of Park, as modified by Park4, in order to obtain the desired light shielding of the non-display region, as well as a closer shielding of the light transmitted by the polarizer, as taught by Park4.
Park, as modified by Park4, is silent regarding an ultraviolet (UV) absorbent in the light shielding layer.
However, Yamamoto teaches that a light shielding layer ([0263], black resin having a light-absorbing property [0103]) includes an ultraviolet (UV) absorbent (ultraviolet absorber [0263, 0103]), for the purpose of blocking undesired ultraviolet rays (shielding [0263,0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included an ultraviolet (UV) absorbent in the light shielding layer of the polarizing plate of Park, as modified by Park4, in order to block undesired ultraviolet rays, as taught by Yamamoto.
Regarding claim 2, Park teaches that bonding layers can contain a pressure sensitive bonding agent (pressure-sensitive adhesive 410, 3rd para of page 3/5) which conventionally contains an acrylate which is a UV curable bonding agent.

Regarding claims 7-8, Yamamoto teaches that the UV absorbent comprises at least one selected from a  benzophenone-based UV absorbent and a triazine-based UV absorbent ([0103]), for the purpose of blocking undesired ultraviolet rays, as described above.
Regarding claim 20, Park4 teaches that the polarizing plate 110 further comprises a second polarizer protective film (base film 113 [0051]) on a lower surface of the polarizer 111 (Fig. 8(a)), for the purpose of providing the desired polarized light with laminate protection.  
Regarding claim 24, Park teaches an optical display comprising the polarizing plate 400 (liquid crystal display, 2nd last para of page 2/5).
Claims 3, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park4 and Yamamoto as applied to claims 1-2, 4, 7-8, 20, 24 above, and further in view of Hirauchi (US 2010/0226016).
Park, as modified by Park4 and Yamamoto, teaches the polarizing plate comprising the light shielding layer, as described above. 
Regarding claims 3, 14, Park is silent regarding a composition of the light shielding layer 420.
However, Park4 teaches that the composition of the light shielding layer is a resin to which a black pigment is added ([0051]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a thermosetting composition for light shielding layers, comprising a black pigment, a binder resin and a heat-curing initiator, in the composition of the light shielding layer of the polarizing plate of Park, as modified by Park4, in order to obtain the desired combination of light-shielding, heat resistance and low production costs, as taught by Hirauchi.
Regarding claim 15, Hirauchi teaches that the black pigment comprises carbon black, for the purpose of providing the desired combination of strong black color, heat resistance and low production costs (inexpensiveness [0039]).
Regarding claim 16, Hirauchi teaches that the binder resin comprises a polyimide resin ([0159]), for the purpose of providing the desired combination of heat resistance and low production costs, as described above.
Regarding claim 17, Hirauchi teaches that the thermosetting composition for light shielding layers further comprises a thermosetting unsaturated compound ([0144]), for the purpose of providing the desired combination of heat resistance and low production costs, as described above.
.
Claims 5-6, 9-13, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park4 and Yamamoto as applied to claims 1-2, 4, 7-8, 20, 24 above, and further in view of Schambony (US 2010/0160502).
Park, as modified by Park4 and Yamamoto, teaches the polarizing plate comprising the light shielding layer comprising at least one of the benzophenone-based UV absorbent or the triazine-based UV absorbent, as described above.  
Regarding claim 5, Park, as modified by Park4 and Yamamoto, is silent regarding an amount of the benzophenone-based UV absorbent in the light shielding layer.
However, Schambony teaches that a benzophenone-based UV absorbent (2-hydroxy-4-methoxybenzophenone [0089]) or a triazine-based UV absorbent (2-(2-hydroxyphenyl)-1,3,5-triazine [0092]) can be present in an amount as low as 1 wt% ([0060]) which is within the claimed range of about 0.05 wt% to about 5 wt%, for the purpose of providing the desired blocking of UV light rays, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a presence of an amount of the benzophenone-based UV absorbent in a range of about 0.05 wt% to about 5 wt%, in the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, in order to obtain the desired blocking of UV light rays, as taught by Schambony.

Regarding claim 10, Schambony teaches that the triazine-based UV absorbent comprises a hydroxy phenyl triazine UV absorbent (2-(2-hydroxyphenyl)-1,3,5-triazine [0092]) for the purpose of providing the desired blocking of UV light rays, as described above.
Regarding claims 11-13, Park, as modified by Park4 and Yamamoto, is silent regarding a UV stabilizer in the light shielding layer.
However, Schambony teaches that a hindered amine-based UV stabilizer (HALS (Hindered Amine Light Stabilizer [0003]) can be present in an amount of as low as 1 wt% ([0060]) which is within the claimed range of about 0.05 wt% to about 3 wt%, for the purpose of providing the desired stabilization of an organic matrix material ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a presence of an amount of a hindered amine-based UV stabilizer within a range of about 0.05 wt% to about 3 wt%, in the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, in order to obtain the 
Regarding claims 21-23, Park, as modified by Park4 and Yamamoto, is silent regarding an a* variation rate, a b* variation rate and an optical density (OD) variation rate, of the light shielding layer of the polarizing plate.
However, Schambony teaches that light stabilizers can be present up to an amount of 5 wt% ([0060]) to prevent discoloration of the organic matrix material ([0002]) which is measured by the a* variation rate, the b* variation rate and the optical density (OD) variation rate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have added light stabilizers up to an amount of 5 wt% to the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, in order to prevent discoloration of the light shielding layer of the polarizing plate, as taught by Schambony, and hence minimize the a* variation rate, the b* variation rate and the optical density (OD) variation rate of the light shielding layer of the polarizing plate.
Accordingly, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided through routine experimentation, a light stabilized composition in the light shielding layer of the polarizing plate of Park, as modified by Park4, Yamamoto and Schambony, which prevents discoloration and hence minimizes the a* variation rate, the b* variation rate and the optical density (OD) variation rate, of the light shielding layer of the polarizing plate, such that the a* variation is within a range of about 50% or less, as calculated by Equation 1 of Applicant, the b* variation is within a range of about 200% or less, as .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park4 and Yamamoto, as applied to claims 1-2, 4, 7-8, 20, 24 above, and further in view of Hagiwara (US 2011/0043486).
Park, as modified by Park4 and Yamamoto, teaches the polarizing plate comprising the light shielding layer, as described above.  Park, as modified by Park4 and Yamamoto, is silent regarding a 5 µm or less thickness of the light shielding layer.
However, Hagiwara teaches that a light shielding layer (black matrix [0254]) can be given a thickness of 2 µm ([0254]) which is within the claimed range of 5 µm or less, for the purpose of providing the desired thin-ness, and still maintain an acceptably high optical density (3 to 4 [0254]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, with a thickness within a range of 5 µm or less, in order to obtain the desired thin-ness, and still maintain an acceptably high optical density, as taught by Hagiwara.







If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782